McKEE, J.
In the superior court of Kern county the plaintiff commenced an action to recover judgment upon three promissory notes, made and delivered to him in that county by the defendant in the action. After service of summons, the defendant moved for a change of the place of trial of the action, on the ground that he was, at and before the commencement of the action, a resident of the city and county of San Francisco. The motion was based upon affidavits, which established the fact of defendant’s residence in the city and county of San Francisco. The fact was not controverted by the counter-affidavits filed by the plaintiff; nor was any counter-motion made by him to retain the cause in Kern County, on the ground of convenience of witnesses; but the court denied the motion. As the county designated in the *744complaint was not the proper county for the trial of the action, the defendant had a statutory right to have the place of trial changed to the county of his residence. The order of the court denying the right was therefore erroneous: Code Civ. Proc., secs. 395, 397.
Order reversed and cause remanded.
We concur: McKinstry, J.; Boss, J.